DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 7 April 2021, with respect to the rejections of claims 1-33 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-33 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
3.	Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, as amended by Applicant, overcomes the previously cited prior art.  The closest prior art discovered is the combination of McCoy (US-2009/0091583), Hoshino (US-2005/0107952), Sanz-Pastor (US-2007/0242131), Elliott (US-6,868,338), and Meadows (US-2004/0147329).  Other relevant prior art include Browne (US-2004/0152058), Ebersole (US-2003/0210228), Sparacino (F. Sparacino, G. Davenport and A. Pentland, “Media in performance: Interactive spaces for dance, theater, circus, and museum exhibits,” in IBM Systems Journal, vol. 39, no. 3.4, pp. 479-510, 2000, doi: 10.1147/sj.393.0479), and Parker (J. R. Parker and C. Martini, “Puppetry of the pixel: Producing live theatre in virtual spaces,” 2011 IEEE Consumer Communications and Networking Conference (CCNC), Las Vegas, NV, USA, 2011, pp. 327-331, doi: 10.1109/CCNC.2011.5766483).  However, none of the above-cited prior art, nor any 
Independent claims 9, 19 and 26 are also amended by Applicant so as to overcome the previously cited prior art.  The closest prior art and relevant prior are as addressed above with respect to claim 1.  None of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches any of claims 9, 19 and 26 as amended, either singly or in an obvious combination of references.  Accordingly, claims 9, 19 and 26 each distinguish over the prior art.
Claims 2-8, 10-18, 20-25, and 27-33 each distinguish over the prior art at least due to their respective dependencies.
All of claims 1-33 distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616